In the above-entitled matter, after a hearing, and upon consideration of the arguments, law and undisputed facts, it appears that the essence of the petitioner's complaint, so far as determinable on this petition, is not that he is deprived of the substantial right to have a place upon the ballot labels in the voting machines, or that the electors will have no adequate opportunity to vote for him or his ticket; but it is merely that the places assigned to them on the ballot are not as favorably located and as fully identified and marked as are two other party tickets for the same offices.
While some of petitioner's complaint in this respect might have had persuasive force if he had filed his petition seasonably, his long delay and the serious effect thereof on necessary preparations of the election machinery make the request for relief at this late date unreasonable. On September 28, 1944, petitioner had the sample ballot which had been prepared by respondent as provided by law. Later, upon his complaint and after a hearing on October 10, 1944, the board of elections denied the requested relief. Petitioner thereafter not only stood by while the voting machines were being prepared according to the sample ballot, but as late as October 30, 1944 he personally appeared, representing his party, to witness the final inspection, locking and sealing of the voting machines, as provided by law, *Page 403 
preparatory to their distribution for use at the election to be held November 7, 1944. Not until after the voting machines were thus finally inspected and sealed did the petitioner file the instant petition for mandamus. Moreover, from what was said at the hearing, there is a grave question whether the granting of relief at this late date would not seriously interfere with the orderly conduct of the election and the performance by the respondent of other legal obligations in connection therewith.
The petition is denied and dismissed.